Citation Nr: 0301622	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  94-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 50 percent rating for a 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1967 to May 
1968.

This case comes before the Board of Veterans' Appeals 
(Board) from a December 1993 RO rating decision which 
denied an increase in a 30 percent rating for a service-
connected disability which was then described as left 
ulnar nerve palsy with forearm scars and a retained 
foreign body and generalized anxiety disorder with 
paranoid and post-traumatic stress disorder (PTSD) 
features.  The veteran appealed for an increased rating 
for the psychiatric aspect of this condition, and he 
argued that the psychiatric aspect should be rated 
separately from the physical aspect of this condition.  In 
July 1996, the Board remanded the claim to the RO for 
consideration of separate ratings for the veteran's 
psychiatric and physical aspects of this condition.  In 
March 1999, the RO separated these conditions, and 
assigned a 30 percent rating for generalized anxiety 
disorder with paranoid and PTSD features, effective March 
9, 1993 (the date of claim for an increased rating).  [The 
RO also assigned a separate evaluation for left ulnar 
nerve palsy with forearm scars and a retained foreign 
body, but the rating for such disorder is not currently on 
appeal.]  In August 2002, the RO increased the rating for 
the psychiatric disorder to 50 percent, effective May 4, 
2002 (the date of a VA examination).  The veteran 
continues to appeal for a higher rating for the 
psychiatric disorder.  

Under the circumstances of this case, the Board will 
address the proper rating for the psychiatric disorder 
since the March 9, 1993 claim for an increased rating.  
The Board notes that it is neither claimed nor shown that 
the psychiatric condition increased in severity on any 
particular date within the year preceding the March 9, 
1993 claim for an increased rating.  See 38 U.S.C.A. 
§ 5110(a), (b)(2).






FINDINGS OF FACT

Continuously since the veteran's March 9, 1993 claim for 
an increased rating for a service-connected psychiatric 
disorder (generalized anxiety disorder with paranoid and 
PTSD features), such condition has produced total social 
and industrial (occupational) impairment.


CONCLUSION OF LAW

Effective since March 9, 1993, the veteran's service-
connected psychiatric disorder has been 100 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 
1967 to May 1968.  This included combat service as an 
infantryman in Vietnam, during which, in October 1967, he 
suffered multiple fragment wounds to various parts of his 
body (including the left arm).  He was awarded a Purple 
Heart and retired from service by reason of his physical 
injuries.

In a rating decision dated in September 1968, the RO 
granted service connection for multiple conditions, mostly 
wound residuals to various parts of the body.  As 
pertinent to the present appeal, the RO established 
service connection and a 30 percent evaluation for left 
ulnar nerve palsy with scars of the forearm and retained 
foreign body.

Medical records from the 1980s note the veteran was 
treated for variously diagnosed psychiatric illness.

A 1988 Social Security Administration (SSA) decision and 
related records indicate that the veteran was awarded SSA 
disability benefits.  He was found to disabled for SSA 
purposes as of 1980, and his main disabilities were listed 
as chronic paranoid schizophrenia and major depression 
with psychotic features.

A VA psychiatric examination in April 1988 rendered a 
diagnosis of generalized anxiety disorder with paranoid 
and PTSD features.
 
In a rating decision dated in June 1988, the RO added, to 
the previously service-connected left ulnar nerve palsy 
with scars of the forearm and retained foreign body, a 
generalized anxiety disorder with paranoid and PTSD 
features, and a single 30 percent rating was assigned to 
this entire disability.

VA medical records from the early 1990s show the veteran 
being seen numerous times in connection with treatment of 
variously diagnosed psychiatric problems.

In November 1992, the veteran was given a VA PTSD 
examination.  He indicated that he held different jobs 
after service and had been unemployed since 1980.  He 
reported several events that he experienced in Vietnam, 
and said that since Vietnam he had been filled with fear 
and terror.  He stated that he experienced panic attacks, 
had flashbacks and nightmares, suffered from crying spells 
and depression, and was unable to work or study.  He had 
difficulty dealing with things that reminded him of 
Vietnam.  Objectively, the veteran had an anxious mood and 
was somewhat depressed.  His affect was blunted.  His 
attention, memory, and concentration were good.  His 
speech was clear, coherent, and soft.  He was not 
hallucinating, and was not suicidal or homicidal.  His 
insight and judgment were fair, and he exhibited good 
impulse control.  He was diagnosed with generalized 
anxiety disorder with depressive and PTSD features.

On March 9, 1993, the veteran filed his claim for an 
increased rating for a psychiatric disorder which he 
described as PTSD.

In a December 1993 decision, the RO denied an increase in 
the 30 percent rating then assigned for service-connected 
left ulnar nerve palsy with forearm scars and a retained 
foreign body and generalized anxiety disorder with 
paranoid and PTSD features.  The veteran appealed for a 
higher rating for the psychiatric aspect of this 
condition, and claimed the psychiatric and physical 
aspects of the condition should be rated separately.

In June 1994, the veteran was given a VA mental 
examination.  He noted he last worked in 1980 and was 
receiving SSA and VA disability benefits.  He lived with 
his wife and a child.  The veteran was currently receiving 
outpatient psychiatric care including medications.  He 
reported feelings of paranoia and guilt and responsibility 
over events that he experienced in Vietnam.  He stated 
that Vietnam was always on his mind and that he had panic 
attacks which caused him to lose his voice and become 
extremely anxious, tense, and shaky.  He reported that he 
had difficulty dealing with crowds and feared that the 
ground would explode when he walked and that helicopters 
would bomb his house.  Objectively, his mood was anxious 
and depressed and his affect was blunted.  His attention 
was good.  His concentration and memory were fair.  His 
speech was clear and coherent.  He was not hallucinating 
and was not suicidal or homicidal.  His insight and 
judgment were fair, and he exhibited good impulse control.  
He was diagnosed with generalized anxiety disorder with 
depressive and PTSD features, and given a Global 
Assessment of Functioning (GAF) score of 50.

A September 1998 VA physical examination noted residuals 
of a fragment wound of the left forearm with ulnar nerve 
paralysis.

In September 1998, the veteran was given another VA mental 
examination.  It was indicated that he had not worked 
since 1980.  He reported various symptoms, including 
nightmares and the sensation that something was going to 
be dropped on his house and his house was going to 
explode.  He also reported feelings of restlessness and 
anxiousness and times of being afraid to go out and be in 
places where there were groups of people.  He indicated 
that he drank alcohol with his son occasionally.  On 
objective examination, he spoke constantly about a 
multiplicity of things connected with Vietnam.  He 
indicated that he felt that people knew what he was 
feeling or thinking without his having to tell them.  He 
was distrustful of others and had strange ideas about 
things going on in his mind.  His affect was inappropriate 
and his mood was anxious.  He was not overtly delusional, 
but had a paranoid way of thinking and referential 
thoughts.  He was not suicidal or homicidal, was not 
actively hallucinating, and did not describe any specific 
hallucinatory experiences.  He was oriented in person, 
place, and time.  His memory was grossly preserved but 
poor for details.  His intellectual functioning was 
average, his judgment was fair, and his insight was poor.  
He was diagnosed with generalized anxiety disorder with 
some paranoid and PTSD features.  Unspecified alcohol 
abuse was also indicated, along with a personality 
disorder (not otherwise specified) with paranoid and 
schizotypal features.  He was given a GAF score of 55.

An October 1998 VA social and industrial field survey 
report noted the veteran to live in a middle class 
neighborhood in a home which was in good condition and 
which was clean and adequately furnished.  He was dressed 
in clean clothes and was shaved.  His main complaints 
involved panic attacks when he heard helicopters flying 
over his house.  He kept busy at home by doing chores 
around the house and mowing the lawn.  He also shopped 
with his wife, conversed with his neighbors, and took 
walks around the neighborhood.  Neighbors indicated that 
he was cordial and conversed with them, had a good 
relationship with his wife and children, and behaved 
adequately in the neighborhood.  

A March 1999 RO decision assigned separate ratings, 
effective March 9, 1993, for the psychiatric and physical 
aspects of the service-connected disability previously 
described as left ulnar nerve palsy with forearm scars and 
a retained foreign body and generalized anxiety disorder 
with paranoid and PTSD features.  As to the psychiatric 
aspect of this disability, a 30 percent rating was 
assigned, and the veteran continued to appeal for a higher 
rating.

In May 2002, the veteran was given a VA psychological 
examination.  Testing was consistent with combat-related 
PTSD.  It was indicated that he was suspicious and had 
increased anxiety.  He showed no impairment in thought 
process or communication, and had no delusions, 
hallucinations, or inappropriate behavior.  He denied 
suicidal and homicidal ideations, and was noted to be 
capable of maintaining the activities of daily living.  He 
showed no memory loss or ritualitic behavior, but had 
brief panic attacks and a paranoid mentality.  He was 
alert and oriented in all spheres and was competent.  He 
was indicated to have persistent symptoms of increased 
arousal evidenced by sleep disturbance and irritability.  
He had recurrent dreams and thoughts of the trauma he 
experienced in Vietnam, as well as physiological 
reactivity.  He tried to avoid thoughts and events which 
reminded him of Vietnam, and was noted to have few friends 
and decreased activity.  He was diagnosed with PTSD, and 
given a GAF score of 55.  

In May 2002, the veteran was also given a VA psychiatric 
examination.  He indicated that he had severe nightmares 
and flashbacks of his Vietnam experiences, and tried to 
avoid people and situations that reminded him of Vietnam.  
He had severe increased arousal in the form of 
hypervigilance, exaggerated startle response, paranoia, 
and increased worry that something horrific would happen 
to him and his family.  He had panic symptoms of shortness 
of breath, palpitations, and impending doom which occurred 
on a regular basis.  He stated that his mood was 
depressive and anxious most of the time, and that he had 
feelings of isolation, anhedonia, helplessness, 
hopelessness, and poor energy and poor sleep.  It was 
noted that he previously had suicide attempts.  He 
admitted to paranoia and hearing voices of Vietnamese 
people, but denied mania or being obsessive-compulsive.  
He reported that he had been in a residential PTSD program 
two years previously, which was somewhat helpful.  He was 
receiving outpatient psychiatric care.  He indicated that 
he currently lived with his wife and had four living 
children, and had been unemployed for 20 years and on 
disability since 1980s due to his physical and mental 
conditions.  He admitted to a history of alcohol abuse but 
had been clean and sober for many years.  On objective 
examination, he was alert, oriented, and cooperative, with 
fair eye contact.  He was somewhat guarded and 
demonstrated some psychomotor agitation in the form of 
hand-wringing and nervous movements of his legs.  His mood 
was depressed and anxious and his affect was mood 
congruent.  He denied any thought process or concept 
disorders.  His insight and judgment were fair, and his 
memory and concentration were appropriate.  He denied 
suicidal and homicidal ideations.  The examiner opined 
that the veteran met the criteria for PTSD, which was 
indicated to have caused him significant social and 
occupational dysfunction.  The examiner's diagnosis was 
PTSD, and the veteran was given a GAF score of 50.

In an August 2002 decision, the RO granted a higher 50 
percent rating for service-connected generalized anxiety 
disorder with paranoid and PTSD features; this higher 
rating was made effective from May 4, 2002 (date of a 
recent VA examination).  The Board notes that the 
veteran's service-connected psychiatric disorder and his 
numerous service-connected physical disorders (mostly 
combat wound residuals) currently have a combined 
compensation rating (38 C.F.R. § 4.25) of 90 percent.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim for an 
increased rating for a psychiatric disorder.  Relevant 
medical records have been obtained and VA examinations 
have been provided.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As noted in the introduction of the present decision, the 
Board has reviewed the proper rating for the service-
connected psychiatric disorder from March 9, 1993 to the 
present.  The RO describes this condition as generalized 
anxiety disorder with paranoid and PTSD features, and has 
rated it 30 percent from March 9, 1993 (date of claim for 
increased rating) and 50 percent from May 4, 2002 (date of 
a recent VA examination).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

During the rating period in issue, the criteria for 
evaluating mental disorders were revised.  Either the old 
or new rating criteria may apply, whichever are more 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.

Under rating criteria in effect prior to November 7, 1996, 
a psychoneurosis is rated 30 percent when it results in 
definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people, and where psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A rating of 50 percent is assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and 
when by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 
percent rating is assigned when symptoms result in severe 
social and industrial impairment.  A 100 percent rating is 
assigned when the attitudes of all contacts except the 
most intimate are so adverely affected as to result in 
virtual isolation in the community; or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; or demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9400 
(generalized anxiety disorder) and Code 9411 (PTSD) 
(1996).

Under rating criteria which became effective on November 
7, 1996, a mental disorder is are rated 30 percent when it 
results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  A rating of 
50 percent is assigned where there is occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned where there is occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  A 100 
percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9400 (generalized anxiety disorder) 
and Code 9411 (PTSD) (2002)

The evidence shows that the veteran last worked a number 
of years before his March 3, 1993 claim for an increased 
rating for a psychiatric disorder, and he receives SSA 
disability benefits mainly due to psychiatric problems.  
It may be that not all of his psychiatric diagnoses are 
service-connected.  Yet impairment from any non-service-
connected mental disorder cannot be clearly dissociated 
from impairment from the established service-connected 
psychiatric disorder (generalized anxiety disorder with 
paranoid and PTSD features).  The treatment and 
examination reports in recent years indicate significant 
impairment from the service-connected psychiatric 
disorder.  There appears to a reasonable doubt that the 
service-connected psychiatric disorder by itself (without 
considering other conditions including multiple service-
connected physical disabilities from combat wounds) is so 
severe as to prevent the veteran from working and also has 
a major adverse effect on social adjustment.

Applying the benefit of the doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's service-
connected psychiatric illness results in total social and 
industrial (occupational) impairment, as required for a 
100 percent schedular rating under either the old or new 
rating criteria, and that such has persisted since the 
March 9, 1993 claim for an increased rating.  Accordingly, 
a 100 percent rating for the psychiatric condition is 
warranted continuously since March 9, 1993.


ORDER

An increased 100 percent rating for a service-connected 
psychiatric disorder, continuously since March 9, 1993, is 
granted.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

